                       2:08-cr-20036-MMM-EIL # 167              Page 1 of 5
                                                                                                      E-FILED
                                                                   Tuesday, 10 November, 2020 01:42:27 PM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )                Case No. 08-20036
                                              )
JESSIE TRAYLOR,                               )
                                              )
               Defendant.                     )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant Jessie Traylor’s pro se Motion for

Compassionate Release requesting a reduction in his term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A), Motion for Home Confinement, and Amended Motion for Compassionate

Release. (Docs. 155, 156, 162). For the reasons set forth below, Defendant’s Motions are DENIED.

                                            BACKGROUND

       On January 8, 2010, this Court sentenced Defendant to a term of life imprisonment for his

involvement in a cocaine trafficking conspiracy involving five or more kilograms of cocaine. (D.

88). On January 17, 2017, President Barack Obama commuted his sentence to 240 months. (D.

147). Defendant is incarcerated at FCI Marianna in Marianna, Florida and is scheduled to be

released on June 20, 2025. (D. 162 at 1).

       On March 31, 2020, Defendant was diagnosed with COVID-19. (D. 164 at 13; D. 166 at

1). He reported experiencing shortness of breath, fever, chills, and had an oxygen saturation level

of 98% on room air. (D. 166 at 39). Defendant eventually recovered from COVID-19 and appeared

healthy during a medical evaluation in July 2020. Id. at 20.




                                                  1
                         2:08-cr-20036-MMM-EIL # 167           Page 2 of 5




        Defendant submitted a request for compassionate release to the Warden at FCI Marianna,

but his request was denied on August 10, 2020. (D. 155 at 3; D. 160 at ¶ 3). On September 8, 2020,

Defendant filed a pro se Motion for Compassionate Release and Motion for Home Confinement.

(Docs. 155, 156). The Court appointed the Federal Public Defender’s Office to represent him.

(Text Order 9/14/2020). On October 5, 2020, counsel filed an Amended Motion for Compassionate

Release. (D. 162). On October 7, 2020, the Government filed its Response in opposition. (D. 164).

This Order follows.

                                        LEGAL STANDARD

        Generally, the Court is statutorily prohibited from modifying a term of imprisonment once

it has been imposed. See 18 U.S.C. § 3582(c). Several statutory exceptions exist, one of which

allows the Court to grant a defendant compassionate release if certain requirements are met. See

18 U.S.C. § 3528(c)(1)(A).

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after 30 days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        A court may reduce the defendant’s term of imprisonment “after considering the factors

set forth in [18 U.S.C. § 3553(a)]” if the court finds that (i) “extraordinary and compelling reasons

warrant such a reduction” and (ii) “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). The policy statement provides that a

court may reduce the term of imprisonment after considering the § 3553(a) factors if the Court



                                                 2
                        2:08-cr-20036-MMM-EIL # 167            Page 3 of 5




finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is

not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g);” and (iii) “the reduction is consistent with the policy statement.” USSG § 1B1.13. The

policy statement includes an application note that specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.”

        If an inmate has a chronic medical condition that has been identified by the CDC as

elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition may satisfy

the standard of “extraordinary and compelling reasons.” A chronic condition (i.e., one “from which

[the defendant] is not expected to recover”) reasonably may be found to be “serious” and to

“substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility,” even if that condition would not have constituted an “extraordinary and

compelling reason” absent the risk of COVID-19. USSG § 1B1.13, cmt. n.1(A)(ii)(1).

        “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” United States v. Melgarejo,

2020 WL 2395982, at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy the

extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

                                           DISCUSSION

        Both parties agree Defendant exhausted his administrative remedies under 18 U.S.C. §

3582(c). (D. 162 at 2; D. 164 at 19). Accordingly, the Court will address Defendant’s Motion on

the merits.



                                                 3
                        2:08-cr-20036-MMM-EIL # 167             Page 4 of 5




       Defendant argues that there are extraordinary and compelling reasons warranting his

release because (1) he is still suffering residual effects from COVID-19 and (2) there is no

guarantee that he will not contract the virus again. (D. 162 at 7). The Government argues that

Defendant failed to identify (1) any terminal illness, or (2) any “serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

USSG § 1B1.13, cmt. n.1(A).

       Additionally, the Government asserts that the existence of the pandemic, which poses a

threat to every person in the country, does not alone provide a basis for a sentence reduction.

Melgarejo, 2020 WL 2395982, at *5; see also United States v. Eberhart, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020) (“a reduction of sentence due solely to concerns about the spread of

COVID-19 is not consistent with the applicable policy statement of the Sentencing Commission

as required by § 3582(c)(1)(A)”).

       The Court finds that the possibility that Defendant might contract COVID-19 again does

not present an extraordinary and compelling reason that warrants modification of his sentence. He

contracted COVID-19 in March 2020, but his medical records indicate that he now appears healthy

and has tested negative for the virus. (D. 166 at 20, 23). He does not claim to be suffering from a

medical condition that places him at a heightened risk for developing severe symptoms from

COVID-19. See People with Certain Medical Conditions, Centers for Disease Control and

Prevention,    (Nov.     6,    2020),     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. Although nine staff members are positive, there

are currently no cases of the virus among the inmate population at FCI Marianna; there have been

no deaths; and six inmates and twelve staff members have recovered. See COVID-19 Coronavirus,



                                                  4
                       2:08-cr-20036-MMM-EIL # 167             Page 5 of 5




Federal Bureau of Prisons (Nov. 6, 2020), https://www.bop.gov/coronavirus/. As a result, it

appears the facility is not experiencing a serious outbreak and has been able to contain it among

the inmate population. While the Court commends Defendant for his non-violent behavior and for

completing a series of classes to prepare himself for life outside of prison, the Court finds that

Defendant has failed to establish extraordinary and compelling reasons for compassionate release.

(D. 162 at 7-8). Therefore, his Motions are denied.

                                          CONCLUSION

       Defendant’s Motion for Compassionate Release [155], Motion for Home Confinement

[156], and Amended Motion for Compassionate Release [162] are DENIED.



       ENTERED this 10th day of November, 2020.


                                                      s/ Michael M. Mihm
                                                      Michael M. Mihm
                                                      United States District Judge




                                                5
